Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 19, 2019

                                     No. 04-19-00092-CV

                         IN THE INTEREST OF S.L.E., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01712
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        On July 12, 2019, appellees filed their joint appellees’ brief, which improperly includes
sensitive data, specifically the name of a minor, and such data has not been redacted to protect
the minor’s identity. See TEX. R. APP. P. 9.9 (indicating sensitive data, such as the name of any
person who was a minor when underlying suit was filed, may not be filed with court and must be
redacted).

       We therefore ORDER that appellees’ brief is STRICKEN. We further ORDER
appellees to file an amended appellees’ brief in compliance with Texas Rule of Appellate
Procedure 9.9 on or before July 26, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court